- Telephone and Data Systems, Inc. Exhibit 99.2 PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 SAFE HARBOR CAUTIONARY STATEMENT This Form 8-K and/or press release attached to this Form 8-K contain statements that are not based on historical facts and represent forward-looking statements, as this term is defined in the Private Securities Litigation Reform Act of 1995. All statements, other than statements of historical facts, that address activities, events or developments that TDS intends, expects, projects, believes, estimates, plans or anticipates will or may occur in the future are forward-looking statements. The words believes, anticipates, estimates, expects, plans, intends, projects and similar expressions are intended to identify these forward-looking statements, but are not the exclusive means of identifying them. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results, events or developments to be significantly different from any future results, events or developments expressed or implied by such forward-looking statements. Such risks, uncertainties and other factors include those set forth below, as more fully discussed under Risk Factors in the most recent filing of TDS Form 10-K, as updated by any TDS Form 10-Q filed subsequent to such Form 10-K. However, such factors are not necessarily all of the important factors that could cause actual results, performance or achievements to differ materially from those expressed in, or implied by, the forward-looking statements contained in this document. Other unknown or unpredictable factors also could have material adverse effects on future results, performance or achievements. TDS undertakes no obligation to update publicly any forward-looking statements whether as a result of new information, future events or otherwise. You should carefully consider the Risk Factors in the most recent filing of TDS Form 10-K, as updated by any TDS Form 10-Q filed subsequent to such Form 10-K, the following factors and other information contained in, or incorporated by reference into, this Form 8-K and/or press release attached to this Form 8-K to understand the material risks relating to TDS business. Intense competition in the markets in whichTDS operates could adversely affectTDS' revenues or increase its costs to compete. A failure byTDS' service offerings to meet customer expectations could limitTDS' ability to attract and retain customers and could have an adverse effect onTDS' operations. TDS' system infrastructure may not be capable of supporting changes in technologies and services expected by customers, which could result in lost customers and revenues. An inability to obtain or maintain roaming arrangements with other carriers on terms that are acceptable toTDS could have an adverse effect onTDS' business, financial condition or results of operations. TDS currently receives a significant amount of roaming revenues. As a result of recent acquisitions by other companies in the wireless industry,TDS' roaming revenues have declined.TDS anticipates that this trend will increase over the next several quarters . Further industry consolidation and continued build outs by existing and new wireless carriers could cause roaming revenues to decline even more, which would have an adverse effect onTDS' business, financial condition and results of operations. A failure by TDS to obtain access to adequate radio spectrum could have an adverse effect onTDS' business and operations. To the extent conducted by the FCC,TDS is likely to participate in FCC auctions of additional spectrum in the future as an applicant or as a non-controlling partner in another auction applicant and, during certain periods, will be subject to the FCCs anti-collusion rules, which could have an adverse effect on TDS . An inability to attract and/or retain management, technical, sales and other personnel could have an adverse effect on TDS' business, financial condition or results of operations. TDS' assets are concentrated in the U.S. wireless telecommunications industry. As a result, its results of operations may fluctuate based on factors related entirely to conditions in this industry. The completion of acquisitions has led to increased consolidation in the wireless telecommunications industry.TDS' lower scale relative to larger wireless carriers has in the past and could in the future prevent or delay its access to new products including handsets, new technology and/or new content and applications which could adversely affectTDS' ability to attract and retain customers and, as a result, could adversely affect its business, financial condition or results of operations. Inability to manage its supply chain or inventory successfully could have an adverse effect on TDS' business, financial condition or results of operations. Changes in general economic and business conditions, both nationally and in the markets in whichTDS operates, could have an adverse effect onTDS' business, financial condition or results of operations. Changes in various business factors could have an adverse effect onTDS' business, financial condition or results of operations. Advances or changes in telecommunications technology, such as Voice over Internet Protocol ("VoIP"), High-Speed Packet Access, WiMAX or Long-Term Evolution ("LTE"), could render certain technologies used byTDS obsolete, could reduce TDS' revenues or could increase its costs of doing business. Changes in TDS' enterprise value, changes in the market supply or demand for wireless licenses, adverse developments in the business or the industry in whichTDS is involved and/or other factors could require TDS to recognize impairments in the carrying value of its license costs, goodwill, customer lists and/or physical assets. Costs, integration problems or other factors associated with acquisitions/divestitures of properties or licenses and/or expansion ofTDS' business could have an adverse effect onTDS' business, financial condition or results of operations. A significant portion ofTDS' revenues is derived from customers who buy services through independent agents who marketTDS' services on a commission basis. IfTDS' relationships with these agents are seriously harmed, its revenues could be adversely affected. TDS' investments in technologies which are unproven or for which success has not yet been demonstrated may not produce the benefits thatTDS expects. A failure byTDS to complete significant network construction and systems implementation activities as part of its plans to improve the quality, coverage, capabilities and capacity of its network and support systems could have an adverse effect on its operations. Financial difficulties (including bankruptcy proceedings) ofTDS' key suppliers or vendors, termination or impairment of TDS' relationships with such suppliers or vendors, or a failure byTDS to manage its supply chain effectively could result in delays or termination ofTDS' receipt of required equipment or services, or could result in excess quantities of required equipment or services, any of which could adversely affectTDS' business, financial condition or results of operations. TDS has significant investments in entities that it does not control. Losses in the value of such investments could have an adverse effect onTDS' financial condition or results of operations. A material disruption inTDS' telecommunication networks or information technology, including breaches of network or information technology security, could have an adverse effect on TDS' business, financial condition or results of operations. Wars, conflicts, hostilities and/or terrorist attacks or equipment failures, power outages, natural disasters or other events could have an adverse effect onTDS' business, financial condition or results of operations. The market price of TDS' Common Shares and Special Common Sharesare subject to fluctuations due to a variety of factors. Changes in interpretations of accounting requirements, changes in industry practice, identification of errors or changes in management assumptions could require amendments to or restatements of financial information or disclosures included in this or prior filings with the SEC. Restatements of financial statements byTDS and related matters, including resulting delays in filing periodic reports with the SEC, could have an adverse effect onTDS' business, financial condition or results of operations. The existence of material weaknesses in the effectiveness of internal control over financial reporting could result in inaccurate financial statements or other disclosures or failure to prevent fraud, which could have an adverse effect onTDS' business, financial condition or results of operations. Changes in facts or circumstances, including new or additional information that affects the calculation of potential liabilities for contingent obligations under guarantees, indemnities or otherwise, could requireTDS to record charges in excess of amounts accrued in the financial statements, if any, which could have an adverse effect onTDS' financial condition or results of operations. Early redemptions or repurchases of debt, issuances of debt, changes in operating leases, changes in purchase obligations or other factors or developments could cause the amounts reported under Contractual Obligations inTDS' most recent Annual Report on Form 10-K, as updated by the Quarterly Reports on Form 10-Q, to be different from the amounts actually incurred. An increase in the amount ofTDS' debt in the future could subjectTDS to higher interest costs and restrictions on its financing, investing and operating activities and could decrease its net income and cash flows. Recent market events and conditions, including disruption in credit and other financial markets and the deterioration of U.S. and global economic conditions, could, among other things, impede TDS' access to or increase the cost of financing its operating and investment activities and/or result in reduced revenues and lower operating income and cash flows, which would have an adverse effect onTDS' financial condition or results of operations. Uncertainty of access to capital for telecommunications companies, deterioration in the capital markets, other changes in market conditions, changes inTDS' credit ratings or other factors could limit or restrict the availability of financing on terms and prices acceptable to TDS , which could requireTDS to reduce its construction, development or acquisition programs. Changes in the regulatory environment or a failure byTDS to timely or fully comply with any applicable regulatory requirements could adversely affectTDS' financial condition, results of operations or ability to do business. Changes in USF funding and/or intercarrier compensation could have a material adverse impact onTDS' financial position or results of operations. Changes in income tax rates, laws, regulations or rulings, or federal or state tax assessments could have an adverse effect on TDS' financial condition or results of operations. Settlements, judgments, restraints on its current or future manner of doing business and/or legal costs resulting from pending and future litigation could have an adverse effect onTDS' financial condition, results of operations or ability to do business. The possible development of adverse precedent in litigation or conclusions in professional studies to the effect that radio frequency emissions from handsets, wireless data devices and/or cell sites cause harmful health consequences, including cancer or tumors, or may interfere with various electronic medical devices such as pacemakers, could have an adverse effect on TDS' business, financial condition or results of operations. Claims of infringement of intellectual property and proprietary rights of others, primarily involving patent infringement claims, could prevent TDS from using necessary technology to provide services or subjectTDS to expensive intellectual property litigation or monetary penalties, which could have an adverse effect onTDS business, financial condition or results of operations. Certain matters, such as control by the TDS Voting Trust and provisions in the TDS Restated Certificate of Incorporation, may serve to discourage or make more difficult a change in control of TDS. A failure byTDS to successfully execute its business strategy could have an adverse effect onTDS' business, financial condition or results of operations. Any of the foregoing events or other events could cause revenues, customer additions, operating income, capital expenditures and/or any other financial or statistical information to vary fromTDS' forward-looking estimates by a material amount.
